Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6, 7, 9-12, and 14-23 are pending.  Claims 2-5, 8, and 13 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/8/21 have been entered.   Additionally, note that, the Examiner asserts that instant claim 1 has been amended such that it requires as rheology modifier an alkoxylated polyalkyleneimine or a triblock copolymer, and not both.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/15/20 have been withdrawn:
	The rejection of claims 1, 6, 7, 9-12, and 14-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13, 15, and 17-21 of copending Application 15/880594 in view of Hartman et al (US 5,827,813), has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 7, 9-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al (US 2013/0172226) in view of Hartman et al (US 5,827,813); Kramer et al (US 2012/0122752); and Scheibel et al (US 2016/0340611) or Technical Information, Pluronic PE types (February 1996). Note that, the Examiner would like to point out that Scheibel et al qualifies as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2).  
Dreher et al teach a fibrous structure comprising a plurality of fibrous elements and one or more water-soluble, active agent-containing particles.  See para. 7.  The fibrous structure is capable of performing a desired function.  See para. 35.  A fibrous element means an elongate particulate which may be a filament or fiber.  See para. 40.  Active agent containing-particle means a solid additive comprising one or more active agents, wherein the active agent containing particle may exhibit a median particle size of 1600 microns or less.  See paras. 52 and 53.  If the fibrous structure is used in a washing machine for laundry care purposes, the conditions of intended use will include those temperature, chemical, physical, and/or mechanical conditions present in a washing operation.  If the fibrous structure is to be used in a dishwashing operation by a dishwashing machine, the conditions of intended used will include the temperature, chemical, physical, and/or mechanical conditions present in a dishwashing machine.  See paras. 65-67.  The fibrous elements may be water-soluble or water-insoluble and may contain one or more active agents.  In one embodiment, the fibrous element comprises one or more active agents wherein the total level of filament-forming materials present in the fibrous element is from about 5% to less than 80% by weight on a dry fibrous element basis and/or dry fibrous structure basis and the total level of active 
Dreher et al do not teach particles containing the specific amount of alkoxylated amine, the specific amount of detergent builder, an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, polyvinyl alcohol within a particle, or a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a detergent builder, an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, polyvinyl alcohol within a particle, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  


Hartman et al teach detergent compositions containing color care agents.  Additionally, the compositions may include detergent adjunct ingredients such as surfactants, builders, bleaching agents, enzymes, etc., and mixtures thereof.  See Abstract.  The level of the builder is typically from 10% to 80% by weight of the composition.  Suitable builders include Zeolite A, alkali metal silicate, sodium carbonate, etc.  See column 11, lines 1-30 to column 12, line 40.  The compositions may be liquid, granular, etc.  See column 4, lines 1-46.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a detergent builder such as zeolite A in an amount, for example, of 30% by weight, in the active agent particles as taught by Dreher et al, with a reasonable expectation of success, because Hartman et al teach the use of a detergent builder such as zeolite A in an amount, for example, of 30% by weight, in a similar particulate composition and further, Dreher et al teach the use of detergent builders in general.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an ethylene oxide-propylene oxide-ethylene 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an ethoxylated polyamine in the specific amounts as recited by the instant claims in the active agent particles as taught by Dreher et al, with a reasonable expectation of success, because Scheibel et al teach that ethoxylated polyamines in the specific amounts as recited by the instant claims act as grease cleaning polymers which have balanced hydrophilic and hydrophobic properties such that they remove grease particles from fabrics and surfaces and further, Dreher et al teach the use of alkoxylated polyamines in general and such properties would be desirable in the compositions taught by Dreher et al.  
Kramer et al teach shading compositions in the form of a granule containing from 2 to 75% by weight of at least one phthalocyanine comound; from 10 to 95% by weight of at least one further additive based on the total weight of the granulate; and from 0 to 15% by weight of water.  See paras. 170-174.  Suitable additives include dispersing agents, which may be water-soluble organic polymers which as dispersing properties, wherein suitable polymers include polyvinyl alcohol, etc.  See paras. 207-212.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol in the particles taught by 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a builder such as zeolite A, an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, polyvinyl alcohol within a particle, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Dreher et al in view of Hartman et al; Kramer et al; and Scheibel et al or Technical Information, Pluronic PE types suggest a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a builder such as zeolite A, an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer, polyvinyl alcohol within a particle, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 6, 7, 9-12, and 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-20 of copending Application No. 15/880604 in view of Hartman et al (US 5,827,813).  Claims 1-15 and 17-20 of copending Application 15/880604 encompass all the material limitations of the instant claims except for the specific amount of builder such as Zeolite A.  
Hartman et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a detergent builder such as Zeolite A in an amount, for example, of 30% by weight, in the active agent particles as claimed by 15/880604, with a reasonable expectation of success, because Hartman et al teach the use of a detergent builder in an amount, for example, of 30% by weight, in a similar particulate composition and further, 15/880604 claims the use of detergent builders in general.    
This is a provisional nonstatutory double patenting rejection.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a builder such as zeolite A, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-15 and 17-20 of 15/880604 
Claims 1, 6, 7, 9-12, and 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13, 15, and 17-21 of copending Application 15/880594 in view of Hartman et al (US 5,827,813) and Dreher et al (US 2013/0172226).  Claims 1, 2, 4-13, 15, and 17-21 of copending Application 15/880594 encompass all the material limitations of the instant claims except for the specific amount of builder such as Zeolite A and polyvinyl alcohol within a particle.  
Hartman et al and Kramer et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a detergent builder such as Zeolite A in an amount, for example, of 30% by weight, in the active agent particles as claimed by 15/880594, with a reasonable expectation of success, because Hartman et al teach the use of a detergent builder such as zeolite A in an amount, for example, of 30% by weight, in a similar particulate composition and further, 15/880594 claims the use of detergent builders in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol in the particles claimed by 15/880594, with a reasonable expectation of success, because Kramer et al teach the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a builder such as zeolite A, polyvinyl alcohol within a particle, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1, 2, 4-13, 15, and 17-21 of 15/880594 in view of Hartman et al and Kramer et al suggest a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, a builder such as zeolite A, polyvinyl alcohol within a particle, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Dreher et al in view of Hartman et al; and Scheibel et al or Technical Information, Pluronic PE types (February 1996), Applicant states that the Office Action shows no teaching of about 0.5 wt% to 15 wt% of polyvinyl alcohol.  Note that, Kramer et al has been relied upon as a secondary reference for its teaching of polyvinyl alcohol, which was necessitated by Applicant’s amendment.  
The Examiner asserts that the teachings of a reference are not limited to the preferred embodiment and that the broad teachings of Dreher et al in view of Hartman Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Dreher et al clearly teach that in one embodiment, the fibrous element comprises one or more active agents wherein the total level of filament-forming 
The Examiner asserts that Hartman et al, Kramer et al; and Scheibel et al or Technical Information, Pluronic PE types are analogous prior art relative to the claimed invention and Dreher et al since they are drawn to the same field of endeavor, namely surfactant-based cleaning compositions/components and that one of ordinary skill in the art clearly would have looked to the teachings of Scheibel et al; Hartman et al; and Technical Information, Pluronic PE types to cure the deficiencies of Dreher et al.  Kramer et al; Hartman et al; and Scheibel et al or Technical Information, Pluronic PE types are secondary references relied upon for their teaching of polyvinyl alcohol, the specific amount and type of alkoxylated amine; the specific amount and type of detergent builder; and an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an ethoxylated polyamine in the specific amounts as recited by the instant claims in the active agent particles as taught by Dreher et al, with a reasonable expectation of success, because Scheibel et al teach that ethoxylated polyamines in the specific amounts as recited by the instant claims act as grease cleaning polymers which have balanced hydrophilic and hydrophobic properties such teach the use of alkoxylated polyamines in general and such properties would be desirable in the compositions taught by Dreher et al.  Additionally, the Examiner asserts that the one of ordinary skill in the art clearly would have been motivated to use a detergent builder such as zeolite A in an amount, for example, of 30% by weight, in the active agent particles as taught by Dreher et al, with a reasonable expectation of success, because Hartman et al teach the use of a detergent builder such as zeolite A in an amount, for example, of 30% by weight, in a similar particulate composition and further, Dreher et al teach the use of detergent builders in general.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use polyvinyl alcohol in the particles taught by Dreher et al, with a reasonable expectation of success, because Kramer et al teach the use of polyvinyl alcohol as a dispersing agents in a similar granulate composition and further, Dreher et al teach the use of polymeric dispersing agents in general.  
Further, the Examiner asserts that one of ordinary skill in the art clearly would been motivated to use an ethylene oxide-propylene oxide-ethylene oxide triblock copolymer in the active agent particles as taught by Dreher et al, with a reasonable expectation of success, because Technical Information, Pluronic PE types teach that Pluronic PE 9200 which is the preferred ethylene oxide-propylene oxide-ethylene oxide triblock copolymer disclosed in the instant specification is suitable for use in household dishwashing detergent compositions and further, Dreher et al teach the use of Pluronic surfactants in general.  While Scheibel et al may be drawn to a liquid composition, the Examiner asserts that the percentage amounts of components present in a liquid 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 4, 2021